Opinion issued October 27,
2011.
 
 
 
 
 
 
 











 
In The
Court of Appeals
For the
First District of Texas
____________
 
NO. 01-11-00756-CV
____________
 
IN RE LANCE W. DREYER, Relator
 

 
Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relator, Lance W. Dreyer, seeks to
compel the trial court to vacate and set aside its order requiring him to
appear in open court with “many confidential and privileged records of Cedyco
Corporation” for a Judgment Debtor Examination.[1]
We deny the petition for writ of
mandamus.  We lift the temporary stay
entered by this Court on August 31, 2011.
PER CURIAM
Panel consists of Justices
Keyes, Higley, and Massengale.




1        The
Honorable Dan Hinde, Judge of the 269th District Court of Harris County, Texas,
Respondent.  The underlying lawsuit is Freeport-McMoRan
Energy, L.L.C. v. Cedyco Corp., No. 2011-28824 (269th Dist. Ct., Harris
County, Tex.).